Mr. Justice Wolf
delivered the opinion of the Court.
In the present appeal the first, third, and fourth assignments of error are disposed by our opinion in case No. 6742, ante, p. 857. With respect to the second assignment of error in regard to second jeopardy, there is absolutely nothing in the record to show that the plea was raised in this particular misdemeanor case. In other words, even supposing in this *861regard there was something of a record in No. 6742, there is no record at all in the present case.
The judgment appealed from should be affirmed.
Mr. Justice Córdova Dávila took no part in the decision of this case.